Case 16-11012       Doc 57    Filed 05/14/20 Entered 05/14/20 14:40:01          Desc Main
                                Document     Page 1 of 1


                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

                                              )
 In re:    Lauren Hughes                      )        Case 16-11012
           Kevin Hughes                       )
               Debtor(s),                     )        Judge David D. Cleary
                                              )

                                    Notice of Objection




          The Trustee objects to the Motion to Debtor’s motion to modify plan




                                              Marilyn O. Marshall,
                                              Standing Trustee


                                              /s/ Yanick Polycarpe
                                              By: Yanick Polycarpe



 Office of the Chapter 13 Trustee
 Marilyn O. Marshall
 224 South Michigan
 Suite 800
 Chicago, IL 60604
 (312) 431-6532
